        Case 3:20-cv-08150-JJT Document 23 Filed 10/09/20 Page 1 of 5



 1   Brett A. Shumate (pro hac vice)
     Kaytlin L. Roholt (pro hac vice)
 2   JONES DAY
     51 Louisiana Avenue, N.W.
 3   Washington, D.C. 20001
     Telephone: 202.879.3939
 4   Facsimile: 202.626.1700
     E-Mail: bshumate@jonesday.com
 5            kroholtlane@jonesday.com
 6   Brett W. Johnson (#021527)
     Anthony T. King (#027459)
 7   Ryan J. Regula (#028037)
     SNELL & WILMER L.L.P.
 8   One Arizona Center
     400 E. Van Buren, Suite 1900
 9   Phoenix, Arizona 85004-2202
     Telephone: 602.382.6000
10   Facsimile: 602.382.6070
     E-Mail: bwjohnson@swlaw.com
11           aking@swlaw.com
             rregula@swlaw.com
12
     Counsel for Defendant National
13   Republican Senatorial Committee
14
15                        IN THE UNITED STATES DISTRICT COURT
16                                 FOR THE DISTRICT OF ARIZONA
17
18   Brenda Whittaker, individually and, on
     behalf of all others similarly situated,     No. 3:20-cv-08150-PCT-JJT
19
                      Plaintiff,                  NATIONAL REPUBLICAN
20                                                SENATORIAL COMMITTEE’S
            v.                                    SUPPLEMENTAL BRIEF IN
21                                                SUPPORT OF ITS MOTION TO
     National Republican Senatorial Committee,    DISMISS UNDER RULE 12(b)(6) OR
22   a District of Columbia non-profit            TO STAY PROCEEDINGS
     organization,
23                                                (Oral Argument Requested)
                      Defendant.
24
25
26
27
28
        Case 3:20-cv-08150-JJT Document 23 Filed 10/09/20 Page 2 of 5



 1          Defendant National Republican Senatorial Committee (NRSC) respectfully submits
 2   this supplemental brief in support of its Motion to Dismiss or Stay.
 3    I.    ARGUMENT
 4          The United States District Court for the Eastern District of Louisiana recently
 5   addressed the issues raised in the NRSC’s pending motion in an opinion dismissing alleged
 6   Telephone Consumer Protection Act (TCPA) violations occurring before the Supreme
 7   Court’s decision in Barr v. American Association of Political Consultants (AAPC), 140 S.
 8   Ct. 2335 (2020), and staying the rest of the case pending a decision by the Supreme Court
 9   in Facebook, Inc. v. Duguid, No. 19-511. Creasy v. Charter Commc’ns, Inc., No. CV 20-
10   1199, 2020 WL 5761117 (E.D. La. Sept. 28, 2020) (attached as Exhibit A). Creasy supports
11   the NRSC’s argument that Whittaker’s complaint should be dismissed or at least stayed
12   pending Facebook.
13          In Creasy, the plaintiffs alleged that Charter violated § 227(b)(1)(A)(iii) of the TCPA
14   before and after the Supreme Court’s decision in AAPC. Charter moved to dismiss, arguing
15   that “its alleged violations of an unconstitutional law are not enforceable in federal court”
16   because the Supreme Court’s decision in AAPC “amounts to an adjudication that the entirety
17   of § 227(b)(1)(A)(iii) was unconstitutional from the moment Congress enacted the
18   offending government-debt exception to the moment the Court severed that exception to
19   preserve the rest of the law in AAPC.” Id. at *1. Alternatively, Charter requested a stay
20   pending the Supreme Court’s decision in Facebook.
21          The district court dismissed the claims involving calls sent “during the time period
22   in which the government-debt exception remained operative within § 227(b)(1)(A)(iii).”
23   Id. at *2. The court concluded that the statute was unconstitutional at the time Charter made
24   the calls because the “unconstitutional amended version of § 227(b)(1)(A)(iii) is what
25   applied to Charter at the time of the challenged communications at issue.” Id. at *6. That
26   version of the statute was undisputedly unconstitutional: “[I]n the years in which §
27   227(b)(1)(A)(iii) permitted robocalls of one category of content (government-debt
28   collection) while prohibiting robocalls of all other categories of content, the entirety of the


                                                 -1-
        Case 3:20-cv-08150-JJT Document 23 Filed 10/09/20 Page 3 of 5



 1   provision was, indeed, unconstitutional.” Id. at *2. Applying the “timeless principle that
 2   ‘[a]n unconstitutional law is void, and is as no law,’” id. at *13 (quoting Ex Parte Siebold,
 3   100 U.S. 371, 376 (1879)), the district court held that Charter could not be held liable for
 4   violating the unconstitutional version of the TCPA because “a speaker should not be
 5   punished for engaging in speech that was restricted in an unconstitutional fashion,” id.
 6   (citing Grayned v. City of Rockford, 408 U.S. 104, 107 n.2 (1972)).
 7          As for the one call that Charter made after the Supreme Court severed the statute in
 8   AAPC, the district court granted Charter’s request for a stay pending Facebook. Id. at *8.
 9   “Because such a decision would illuminate an unsettled area of the law that is key to this
10   case, and because a stay will promote judicial economy, conserve party resources, and
11   increase the likelihood of a just and correct outcome, the Court determines that a stay of
12   these proceedings is warranted.” Id. at *7.
13          Creasy supports the relief requested in the NRSC’s Motion to Dismiss or Stay. Like
14   Charter, the NRSC allegedly violated the unconstitutional version of § 227(b)(1)(A)(iii) in
15   effect before the Supreme Court severed the statute in AAPC. “That version of the
16   provision, which included the government-debt exception that the Court has now severed,
17   was unconstitutional when [the NRSC] engaged in all … of the allegedly illegal
18   communications the plaintiff[] complain[s] of.” Id. at *8. “An unconstitutional statute
19   being as no law, the Court may not enforce the pre-AAPC version of § 227(b)(1)(A)(iii)
20   against [the NRSC] here.” Id. Alternatively, the Court should stay this case because “the
21   viability of the plaintiffs’ surviving claim will turn in large part on the Supreme Court’s
22   forthcoming decision in Facebook, Inc. v. Duguid.” Id.
23      III. CONCLUSION
24          For these reasons, and all of the reasons set forth in the NRSC’s Motion and Reply,
25   the NRSC respectfully requests that the Court dismiss Plaintiff’s complaint with prejudice
26   or, in the alternative, stay this case pending the Supreme Court’s decision in Facebook, Inc.
27   v. Duguid.
28


                                                -2-
     Case 3:20-cv-08150-JJT Document 23 Filed 10/09/20 Page 4 of 5



 1      DATED this 9th day of October, 2020.
 2
 3                                         SNELL & WILMER L.L.P.
 4
 5                                      By:/s/Anthony T. King
                                            Brett W. Johnson
 6                                          Anthony T. King
                                            Ryan J. Regula
 7                                          One Arizona Center
                                            400 E. Van Buren, Suite 1900
 8                                          Phoenix, Arizona 85004-2202
 9
                                           JONES DAY
10
                                           Brett A. Shumate (admitted pro hac vice)
11                                         Kaytlin L. Roholt (admitted pro hac vice)
                                           51 Louisiana Avenue, N.W.
12                                         Washington, D.C. 20001
                                           Telephone: 202.879.3939
13                                         Facsimile: 202.626.1700
                                           E-Mail: bshumate@jonesday.com
14                                                  kroholtlane@jonesday.com
15                                         Attorneys for Defendant National
                                           Republican Senatorial Committee
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -3-
         Case 3:20-cv-08150-JJT Document 23 Filed 10/09/20 Page 5 of 5



 1                                 CERTIFICATE OF SERVICE
 2            I hereby certify that on October 9, 2020, I electronically transmitted the attached

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the CM/ECF registrants on record.

 5
 6
 7                                                s/ Anthony T. King
 8   4829-6046-1773

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
